DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 and 6-8 are currently pending in the instant application. 
Claims 1-3 and 6-8 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant is reminded of the limited search. The search for additional species was additionally limited to the full scope of claims 7 and 8.
The need to limit examination further to specific choices at the above locations is warranted based on the extreme breadth that instant claim 1 encompasses. The search has been extended to the extent necessary to determine patentability of the claims directed to elected subject matter. Note: no art was found for the species of instant claims 7 and 8; however, a full scope of search over claims 1-6 was not performed due to the indefiniteness of the claimed subject matter and lack of written description (see rejections below). 
Response to Arguments/Amendment
The response filed 28 October 2020 has been fully considered. The claim objection as well as the 35 USC § 112(b) rejection for the term “distinguishable” and “about” are overcome.  The 
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record.

	Applicant argues “one can readily envision a vast number and variety of organic molecules, and many isotopes with which they can be enriched, that can be combined to make a vast array of mass spectrometry tags…”  Applicant goes on to state “The working examples include compounds of formula (III), and it is noted that the claimed invention is not limited to formula (III). That is to say, the specification as a whole demonstrates possession greater than that of just formula (III). For example, Figures 1A-1B of the drawings generalize an embodiment of the invention to beyond that of formula (III).” These arguments are not found persuasive. The scope remains extremely broad. A skilled artisan may be able to envision many possibilities that could fall under the scope, but that does not mean that Applicant had possession of all of those possibilities. The Examiner agrees that the specification provides a working example of formula (III). However, the further example of 
Applicant also argues, “While the claimed invention describes functional language, the art has established a strong correlation between structure and function, which is further elucidated by the teachings of the specification as a whole”. This is not persuasive because based on the review of Applicant’s arguments and the specification there does not appear to be a clear link between functional language used such as “reporter region”, and the structure. As such, the rejection is maintained. 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 are indefinite in the recitation of the phrase “reporter regions” for reasons of record. Applicant refers to Figures 1A and 1B for clarification as to the reporter region. However, the drawing is broad and unclear. Applicant states that the “reporter region” is labeled as “25” however, no number “25” is present in the figure. Even if it were, the figures are broad flow charts not clearly defining what structures are present. As such, the term is still indefinite and the rejection is maintained. 
for reasons of record. Applicant argues “not all the possible isotopic isomers of these compounds are listed”.  This is not found persuasive. A person of skill in the art looking at the claimed isomers and the specification would not readily understand what additional isomers Applicant is intending by including this language.  As such the rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-12, 14 and 16 of copending Application No. 15/578,382 (claim set dated 23 October 2020) (reference application) for reasons of record. Applicant stated they have deferred assessing the actual merits of the rejection until more certainty exists in each case and as such, the rejection is maintained. 
Conclusion
Claims 1-4 and 6-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DANIEL whose telephone number is (571)270-5113.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M DANIEL/Examiner, Art Unit 1624                                                                                                                                                                                                        


/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624